Citation Nr: 9926003	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  97-03 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922(a).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1953, and from February 1954 to February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 administrative decision of 
a Regional Office and Insurance Center (IC) of the Department 
of Veterans Affairs (VA), which denied the veteran's 
application for Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922(a).  The veteran filed a written 
statement that same month insisting he was eligible for RH 
insurance; this will be construed by the Board as a notice of 
disagreement.  A subsequent VA Form 9 was filed by the 
veteran after he received a statement of the case, and his 
appeal was perfected for appellate review.

A personal hearing before the Board was requested by the 
veteran in February 1997.  However, when contacted via 
telephone by the IC in May 1998, the veteran withdrew his 
hearing request and asked that his claim be forwarded to the 
Board with all due haste.  This action will be accepted by 
the Board as a valid withdrawal of his hearing request.  
38 C.F.R. § 20.702(e) (1998).  


FINDINGS OF FACT

1.  The veteran was granted service connection, with a 
compensable rating, in December 1987 for intermittent 
bilateral claudication; this grant represents the veteran's 
most recent award of service connection.  

2.  In May 1994, the veteran filed an application for Service 
Disabled Veterans' (RH) Insurance under 38 U.S.C.A. 
§ 1922(a).  

3.  The veteran has been competent at all times since 
December 1987.  


CONCLUSION OF LAW

The basic criteria for entitlement to Service Disabled 
Veterans' Insurance under 38 U.S.C.A. § 1922 have not been 
met.  38 U.S.C.A. § 1922 (West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a December 1987 rating decision, the veteran was awarded 
service connection, with a compensable rating, for 
intermittent bilateral claudication.  This grant represents 
the most recent award of service connection of record.  

In May 1994, the veteran filed an application for RH 
insurance.  This application was denied by the IC as 
untimely, and the veteran initiated this appeal in response.  
In his written contentions, the veteran stated the local 
veteran's affairs officer was negligent in his duties by 
failing to inform the veteran of his eligibility for RH 
insurance.  As a result, the veteran did not know to file an 
application for such insurance until the deadline had passed.  

Despite the veteran's contentions, the IC continued the prior 
denials, and forwarded the claim to the Board.  

Analysis

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be 
entitled to RH insurance when it is determined that he has a 
potentially compensable service-connected disability and he 
applies in writing for such insurance within one year of the 
date service connection was granted.  38 U.S.C.A. § 1922 
(West 1991 & Supp. 1999) (Public Law 102-86, § 201(a)(1) 
changed the one-year application period to two years 
effective September 1, 1991; however, this change does not 
apply retroactively to veterans granted service connection 
prior to this date).  RH insurance is designed to benefit 
disabled veterans who might not otherwise qualify for private 
life insurance coverage.  However, should an eligible veteran 
desire this benefit, he or she bears the obligation to file a 
timely application for such insurance.  The law does not 
require the VA to provide notice of eligibility for this 
benefit, and such lack of notice does not toll the statutory 
application period.  38 U.S.C.A. § 1922 (West 1991 & Supp. 
1999); see Hill v. Derwinski, 2 Vet. App. 451 (1991), 
Saunders v. Brown, 4 Vet. App. 320 (1993).  

The only statutorily-recognized exception to the application 
deadline is based on the veteran's competency; if an 
applicant is shown by the evidence to have been mentally 
incompetent during any part of the eligibility period, an 
application for insurance may be filed within one year after 
a legal guardian is appointed, or within one year after the 
removal of such mental incompetency.  38 U.S.C.A. § 1922 
(West 1991 & Supp. 1999).  A mentally incompetent person is 
one who, because of injury or disease, lacks the mental 
capacity to contract or to manage his or her own affairs, 
including entering into contracts.  38 C.F.R. § 3.353 (1998).  
Where there is a reasonable doubt as to whether a person is 
competent, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353 (1998).  

In the present case, there is no medical evidence of record 
that the veteran was incompetent at any time between December 
1987 and December 1988, when he would have been eligible to 
apply for RH insurance.  Furthermore, he has not contended 
that he was incompetent at that time.  Therefore, the 
statutory exception for incompetency is not applicable in 
this case.  

Instead, the veteran has asserted that he was never notified 
of the need to file his application for RH insurance with a 
certain time period.  Accepting this assertion as true, this 
failure by the VA does not toll the statutory application 
period.  As is noted above, the VA has no duty to inform the 
veteran of his possible eligibility for this benefit, and 
therefore a lack of notice does not exempt him from 
38 U.S.C.A. § 1922.  See Hill, supra.

In conclusion, the veteran has not demonstrated that the 
statutory period of eligibility to apply for RH insurance was 
tolled, and that his May 1994 application was timely.  Hence, 
the application filed by the veteran was untimely under the 
law.  In a case where the law is dispositive of the claim, 
the claim should be denied because of lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The veteran's application for Service Disabled Veterans' (RH) 
Insurance under 38 U.S.C.A. § 1922(a) is denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

